                 Case 1:18-cv-10566-AT-KHP Document 74 Filed 09/23/20 Page 1 of 2




                                                                                                     09/23/2020

                                           THE CITY OF NEW YORK
JAMES E. JOHNSON                          LAW DEPARTMENT                                                Carolyn K. Depoian
Corporation Counsel                              100 CHURCH STREET                                            Senior Counsel
                                                 NEW YORK, NY 10007                                   phone: (212) 356-2358
                                                                                                         fax: (212) 356-3509
                                                                                               email: cdepoian@law.nyc.gov
                                                                      September 22, 2020

        BY ECF
        Honorable Katharine H. Parker
        United States Magistrate Judge
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                       Re:     Elsayed, et al. v. City of New York, et al.,
                               18 CV 10566 (AT)(KHP)
        Your Honor:

                       I am the attorney in the Special Federal Litigation Division of the New York City
        Law Department assigned to the defense of the above-referenced matter. Defendants write with
        the consent of plaintiffs’ counsel to respectfully request an adjournment of the settlement
        conference currently scheduled for September 23, 2020 at 4:30 p.m., since the parties are close to
        resolving the entirety of the case on their own.

                        By way of background, the parties have resolved all aspects of this case aside
        from the issue of plaintiffs’ counsel’s attorneys’ fees. The parties have resolved plaintiffs’ claim
        for injunctive relief and are finalizing the Stipulation of Settlement in this regard. They intend to
        file it with the Court within a few weeks. The parties have also agreed to the settlement in
        principal of the two named plaintiffs in this matter, and defendants intend to forward a separate
        Stipulation of Settlement to plaintiffs within the next few days for their execution.

                        Plaintiffs’ counsel provided the City with an estimate of fees on March 23, 2020.
        The soon to be executed stipulation provides that plaintiffs’ counsel are entitled to reasonable
        attorneys’ fees for work through the Effective Date of the Stipulation and Order of Settlement on
        the injunctive portion of this case. The Effective Date of the Stipulation and Order of Settlement
        is the date the Court signs off on the Stipulation. Once the Court has signed off on the Stipulation
        of Settlement, plaintiffs’ counsel will promptly forward their updated billing records to the City,
        at which point the parties will then be in a position to discuss the settlement of these fees and
        expenses.

                      For this reason, defendants respectfully request an adjournment of the settlement
        conference scheduled for September 23, 2020, until after such time as the parties have engaged
        Case 1:18-cv-10566-AT-KHP Document 74 Filed 09/23/20 Page 2 of 2




 in negotiation of the settlement of plaintiffs’ attorneys’ fees. Defendants thank the Court for its
 consideration of this request.


                                                          Respectfully submitted,

                                                                 /s

                                                          Carolyn K. Depoian
                                                          Senior Counsel
 cc:    All counsel (By ECF)




APPLICATION GRANTED: The telephonic Settlement Status conference in
this matter that is scheduled for Wednesday, September 23, 2019 at 4:30 p.m.
is hereby rescheduled to Tuesday, December 15, 2020 at 3:00 p.m. Counsel
for the parties are directed to call Judge Parker's telephone conference line
at the scheduled time. Please dial (866) 434-5269; access code 4858267




                                                                                           09/23/2020




                                                -2-
